Citation Nr: 1018705	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the severance of service connection for bilateral 
hearing loss was proper.

2.  Whether the severance of service connection for tinnitus 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that severed service connection for 
bilateral hearing loss and tinnitus, effective October 1, 
2008.  In July 2008, he relocated to and jurisdiction of this 
appeal was transferred to the Boston RO.  

In April 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 2004, the RO granted service connection for 
bilateral hearing loss and tinnitus.

2.  In April 2008, the RO proposed to sever service 
connection for bilateral hearing loss and tinnitus; in July 
2008, the RO severed service connection for those conditions, 
effective October 1, 2008.

3.  The Veteran's service records do not show that he had in-
service duties as a diver or that he was stationed on the 
U.S.S. Telfair at the time of the alleged detonation of the 
mine that allegedly resulted in his bilateral hearing loss 
and tinnitus, or that he ever served in the waters offshore 
of the Philippines.


CONCLUSION OF LAW

The criteria to sever service connection for the bilateral 
hearing loss and tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board finds that the VCAA and its implementing 
regulations are inapplicable. The issue on appeal is 
severance of service connection issues which requires 
application of the clear and unmistakable evidence (CUE) 
standard.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
motions for revision of a decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

That notwithstanding, the Board finds that all pertinent 
evidence is in the claims folder.  The Veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (VCAA notice is not required where there 
is no reasonable possibility that additional development will 
aid the claimant).

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2009).

VA sent the Veteran a notice letter in April 2008 that 
informed him of the proposal to sever his service connection 
benefits.  In that notice, the Veteran was provided with 
detailed reasons for the proposed severance and the type of 
information or evidence he could submit in response.  He was 
informed of his right to a personal hearing and his right to 
representation.  The April 2008 letter also informed the 
Veteran that unless additional evidence was received within 
60 days, service connection for bilateral hearing loss and 
tinnitus would be severed.  The July 2008 decision complied 
with the requirements of 38 C.F.R. § 3.105(d) in severing 
service connection effective October 1, 2008.

Severance of Service Connection

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d).

Service connection will be severed only where the evidence 
establishes that the grant was clearly and unmistakably 
erroneous.  The burden of proof in such cases is upon the 
Government.  38 C.F.R. § 3.105(d) (2009).  See also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

In determining whether service connection will be severed, VA 
may-and, in fact, must-consider evidence that was generated 
after the original decision was made. Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current 'evidence 
establishes that [service connection] is clearly erroneous' " 
(quoting 38 C.F.R. § 3.105(d))); see Daniels v. Gober, 10 
Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) 
"clearly contemplat[es] the consideration of evidence 
acquired after the original granting of service connection").

VA has complied with the relevant notice requirements of 38 
C.F.R. § 3.105(d) and 38 C.F.R. § 3.114(b).  Accordingly, the 
Board will proceed to the merits of the Veteran's claim.

In June 2004, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
In support of his claim, he submitted a written statement 
indicating that in the Spring of 1945, while serving aboard 
the U.S.S. Telfair, then located in Manila, the Philippines, 
he, as a member of a team of divers, was in the water 
attempting to deactivate a mine.  The mine exploded, blowing 
the Veteran out of the water.  He was rescued and returned to 
the ship, where he spent the next 8 days in sick bay, treated 
by a medical corpsman who informed him that he had a 
perforated eardrum that would eventually heal.  Since the 
explosion, he had experienced a great decrease in his hearing 
acuity and ringing in his ears that had progressively 
worsened.  His family had encouraged him for years to file a 
claim for disability benefits.  As his hearing was now so bad 
that he could not watch television or talk on the telephone, 
he had decided to file a claim.

The Veteran's service treatment records did not demonstrate 
complaints or findings of either hearing loss or tinnitus.  
In addition, his service personnel records did not 
demonstrate that he had in-service duties as a diver.  They 
did, however, show that he had been stationed aboard the 
U.S.S. Telfair.

Despite the lack of in-service evidence supporting his 
contentions, the Veteran was scheduled for a VA examination 
in effort to ascertain whether it was as likely as not that 
his bilateral hearing loss and tinnitus were related to the 
alleged in-service explosion.  

The August 2004 report of examination shows that the Veteran 
reported spending three years in service as a diver where he 
had been exposed to explosions.  He reported one specific 
incident in which a mine explosion blew him out of the water.  
He reported suffering a concussion as a result of the 
accident and temporary loss of hearing.  The Veteran also 
reported a positive history of occupational noise exposure, 
in that he had spent 12 years working in a machine shop, and 
42 years working in construction and around heavy equipment.  
His history of recreational noise exposure included 
occasional hunting (1 to 2 times per month) for the past 30 
years.  His current symptoms included difficulty hearing when 
he was not facing people, in background noise, and while 
watching television, and ringing tinnitus that had begun over 
40 years ago.

Audiometric examination revealed hearing loss that met VA's 
criteria for consideration as a disability.  See 38 C.F.R. 
§ 3.385 (2009).

The examiner noted that the RO had indicated that no service 
treatment records were available for review and that the 
Veteran's service period was less than one year.  Given the 
Veteran's reported history, however, it was as likely as not 
that the Veteran's hearing loss and tinnitus were due to a 
combination of aging and military, recreational, and 
occupational noise exposure over his lifespan.  

Based upon this opinion, in a November 2004 rating decision, 
the RO granted the Veteran's claims.

In October 2007, the Veteran filed a claim for increased 
ratings for his bilateral hearing loss and tinnitus.

In reviewing his claims file, it was noted that the Veteran 
had reported the explosion that resulted in his bilateral 
hearing loss and tinnitus as having occurred in the Spring of 
1945, where the Veteran had not entered active service until 
October 4, 1945.  Given this discrepancy, combined with the 
fact that personnel records currently of record did not 
demonstrate that he had in-service duties as a diver, his 
complete service personnel records were requested and 
associated with the claims file.  Additionally, the nautical 
history of the U.S.S. Telfair was obtained and associated 
with the record.

The Veteran's complete service personnel records did not 
demonstrate that the Veteran had official in-service duties 
as a diver.  His military occupational specialty was listed 
as "seaman, 2nd class."  According to his records, he 
completed no service schools, including dive schools.

His complete service personnel records also demonstrated that 
he was stationed at Camp Perry, Virginia, on January 12, 
1946, the day that the U.S.S. Telfair arrived in Manila.  On 
that date, the Veteran was physically examined and found fit 
for transfer and overseas duty.  Beginning on January 29, 
1946, the Veteran was assigned to 60 days temporary duty 
aboard the U.S.S. LST 1072.  It is unclear where the U.S.S. 
LST 1072 was during the period during which the Veteran was 
assigned temporary duty aboard the ship.  From March 29, 
1946, to June 3, 1946, the Veteran was stationed aboard the 
U.S.S. Telfair.

Significantly, however, the nautical history of the U.S.S. 
Telfair shows that the Telfair left Manila on March 5, 1946, 
and reached San Francisco, California on March 25, 1946.  
Thus, when the Veteran arrived for duty aboard the U.S.S. 
Telfair, it was located in California, rather than in the 
waters offshore of the Philippines.  On April 8, 1946, the 
U.S.S. Telfair arrived at Stockton, California, to begin an 
inactivation overhaul.  Thus, it appears that for the entire 
period the Veteran was stationed aboard the U.S.S. Telfair, 
the ship was docked stateside as opposed to in the waters off 
of the Philippines.

Given that the alleged incident resulting in the Veteran's 
hearing loss and tinnitus had reportedly occurred prior to 
his entrance into active service, that his service personnel 
records did not demonstrate that he had in-service duties as 
a diver, and there was no proof that he had been stationed 
aboard the U.S.S. Telfair while the ship had been stationed 
in the waters offshore of the Philippines, in April 2008, the 
RO proposed to sever the Veteran's award of service 
connection for bilateral hearing loss and tinnitus.

The Veteran did not respond to the proposal to sever service 
connection, and in a July 2008 decision, the RO severed 
service connection for bilateral hearing loss and tinnitus, 
effective October 1, 2008.

In a written statement received from the Veteran in July 
2008, he indicated that he disagreed with the severance of 
service connection for hearing loss.  He stated that the 
incident had occurred in the Spring of 1946 in Manila.  He 
had put the wrong date on his letter when he had initially 
written the statement in support of his claim.  Instead of 
the Spring of 1945, he should have said the Spring of 1946.  
He again reiterated that he had served as a diver.

Although the Veteran continues to assert that he had in-
service duties as a diver and that he was stationed aboard 
the U.S.S. Telfair while it was located in the water off of 
Manila, the Philippines, his service records do not support 
his statements.  To the contrary, his official service 
records show that he was not stationed aboard the U.S.S. 
Telfair until the ship had returned to California from the 
Philippines, and do not support his contentions that he was a 
diver in service.  Had the Veteran had in-service duties as a 
diver, it is likely that he would have attended a dive school 
in preparation for such duties.  The fact that his official 
service records show that he attended no schools heavily 
weighs against his assertions.

Additionally, the August 2004 VA examiner who provided the 
positive nexus opinion appears to have misunderstood the RO's 
statements concerning the availability of his service 
treatment records.  The Veteran's service treatment records, 
were, in fact, of record at the time of the August 2004 
examination.  Although his service treatment records were of 
record, they did not show evidence supporting his contentions 
of treatment for a perforated ear drum or temporary hearing 
loss.  In addition, the Veteran reported to the examiner that 
he had served for three years, and had three years worth of 
exposure to the noise associated with the detonation of 
mines, whereas his service records show that he served for 
approximately 9 months.  It thus appears that the examiner 
provided the positive nexus based upon a misunderstanding of 
the evidence as it actually stood.

The evidence associated with the record after the November 
2004 grant of service connection for hearing loss and 
tinnitus heavily weighs against the Veteran's assertions 
regarding the incurrence of his hearing loss and tinnitus.  
The evidence indisputably shows that the Veteran was never 
located in the waters offshore of the Philippines.  Given the 
lack of evidence corroborating the Veteran's assertions 
regarding the incident resulting in his hearing loss and 
tinnitus, the Board concludes that the Veteran's assertions 
are not credible and that the correct facts were not before 
the adjudicators at the time of the grant of service 
connection.  With the correct facts now of record, the Board 
concludes that the November 2004 grant of service connection 
was based upon clear and unmistakable error.  Had the correct 
facts been known, service connection would not have been 
granted, and thus would have manifestly changed the outcome 
at the time the November 2004 decision was made.  The 
severance of service connection therefore was proper.


ORDER


The severance of service connection for bilateral hearing 
loss was proper; the appeal is denied.

The severance of service connection for tinnitus was proper; 
the appeal is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


